                Case 19-11781-LSS               Doc 571        Filed 02/21/20         Page 1 of 36




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    FURIE OPERATING ALASKA, LLC, et al.,1 Case No. 19-11781 (LSS)

                             Debtors.                         (Jointly Administered)

                                                              Re: Docket Nos. 14, 185, 528 & 565

                   NOTICE OF (I) PROPOSED SALE APPROVAL ORDER AND
             (II) ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS
                       OR UNEXPIRED LEASES AND CURE AMOUNT

         PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code ”) in the United States Bankruptcy Court for
the District of Delaware (the “Court”) on August 9, 2019 (the “Petition Date ”).

        PLEASE TAKE FURTHER NOTICE that, on August 9, 2019, the Debtors filed a
motion (the “Sale Motion”)2 with the Court seeking entry of orders, among other things, approving
(a) procedures for the solicitation of bids in connection with the proposed sale of substantially all
of the Debtors’ assets, subject to the submission of higher or otherwise better offers in an auction
process, (b) the form and manner of notice related thereto and (c) procedures for the assumption
and assignment of contracts and leases in connection with the sale (the “Assumption and
Assignment Procedures”).

       PLEASE TAKE FURTHER NOTICE that, on September 26, 2019, the Court entered
an order (the “Bidding Procedures Order”) approving, among other things, the Bidding
Procedures, which establish the key dates and times related to the sale, the Auction, and the
Assumption and Assignment Procedures.

        PLEASE TAKE FURTHER NOTICE that, on February 21, 2020, the Court entered an
order (the “Sale Authorization Order”) authorizing, among other things, the Debtors’ entry into
that certain Acquisition by Foreclosure Agreement dated as of February 17, 2020 (the “AFA”), by
and among the Debtors and Kachemak Exploration LLC, a Delaware limited liability company
(the “Acquirer”). The Acquirer is a newly formed entity controlled by Melody Capital Partners,
L.P. (“Melody Capital”) and GFR Holdings, LLC, (together with Melody Capital, the
“Shareholders”). Melody Capital is an affiliate of Melody Capital Partners FDB Credit Fund,

1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie Operating
Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012). The location
of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights Blvd. Suite
620, Anchorage, Alaska 99503.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
Procedures Order, or it not defined therein, then in Sale Motion.
              Case 19-11781-LSS          Doc 571       Filed 02/21/20     Page 2 of 36




LLC, Melody Capital Partners Onshore Credit Fund, L.P., Melody Capital Partners Offshore
Credit Mini-Master Fund, L.P., and Melody Special Situations Offshore Credit Mini-Master Fund,
L.P., each of which is a DIP Lender and Prepetition Term Loan Lender.

         PLEASE TAKE FURTHER NOTICE that, upon the closing of the transactions set forth
in the AFA, which include the sale of Equity Interests (as defined in the AFA) upon the effective
date of a confirmed plan of reorganization (collectively, the “Transaction”), the Debtors intend
to assume and assign to the reorganized Debtors the Potentially Assumed Contracts. A schedule
listing the potential Potentially Assumed Contracts (the “Executory Contract List”) is attached
hereto and may also be accessed free of charge on the Debtors’ case information website, located
at https://cases.primeclerk.com/furieoperatingalaska (please see the Sale Tab for sale-related
documents). In addition, the “Cure Claims,” if any, necessary for the assumption and assignment
of the Potentially Assumed Contracts are set forth on the Executory Contract List. Each Cure
Claim listed on the Executory Contract List represents all liabilities of any nature that the
Debtors believe they have arising under an Assumed Contract prior to the closing of the
Transaction, whether known or unknown, whether due or to become due, whether accrued,
absolute, contingent or otherwise, so long as such liabilities arise out of or relate to events
occurring prior to the closing of the Transaction. If you believe your Cure Claim is listed with
an incorrect amount on the Executory Contract List, you must object in accordance with the
procedures described in this Notice.

         PLEASE TAKE FURTHER NOTICE that this Notice of (I) Proposed Sale Approval
Order and (II) Assumption and Assignment of Executory Contracts or Unexpired Leases and Cure
Amount is being served to notify all parties in interest (i) of entry of the Sale Authorization Order,
(ii) that the deadlines set with respect to the Assumption and Assignment Procedures have been
adjourned and reset to the dates set forth herein, and (iii) of the Debtors’ intention to seek additional
findings of fact and relief sought with respect to the Transaction, the Sale Motion, and the
Assumption and Assignment Procedures in the proposed sale approval order attached hereto (the
“Proposed Sale Approval Order”) at the Sale Hearing (as defined below) .

     YOU ARE RECEIVING THIS NOTICE BECAUSE YOU ARE A POTENTIAL
PARTY IN INTEREST IN THE CHAPTER 11 CASES OR HAVE BEEN IDENTIFIED AS
A CONTRACT COUNTERPARTY TO A POTENTIAL ASSUMED CONTRACT.

        IF YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
IDENTIFIED AS A CONTRACT COUNTERPARTY TO A POTENTIAL ASSUMED
CONTRACT, subject to the terms of the Assumption and Assignment Procedures, the Debtors or
the Acquirer may, at any time prior to the closing of the Transaction, (a) designate a Contract on
the attached Executory Contract List as an Assumed Contract or as a Contract that will not be
assumed and assigned to the Acquirer (an “Excluded Contract”), (b) add a Contract to the
Executory Contract List or (c) modify the previously-stated Cure Claims associated with any
Proposed Assumed Contract. The Assumption and Assignment Procedures further provide that
any Contract Counterparty whose Contract is added to the Executory Contract List after the date
hereof, or whose previously-stated Cure Claim is modified, will in each case receive notice thereof
and an opportunity to file an Assumption and Assignment Objection which deadline shall be no
less than fourteen (14) calendar days after service of such notice on the affected Contract
Counterparties. The assumption and assignment of the Contracts on the Executory Contract

                                                   2
               Case 19-11781-LSS        Doc 571       Filed 02/21/20    Page 3 of 36




List is not guaranteed and is subject to approval by the Court and the Debtors’ or the
Acquirer’s right to not designate a Contract on the Executory Contract List as an Assumed
Contract.

                                Obtaining Additional Information

        Copies of the Sale Motion, the Bidding Procedures Order, the Sale Authorization Order,
the Proposed Sale Approval Order, and the AFA, as well as all related exhibits, including all other
documents filed with the Clerk of the Court, are available free of charge on the Debtors’ case
information website, located at https://cases.primeclerk.com/furieoperatingalaska (please see
the Sale Tab for sale-related documents).

       Upon request by a counterparty under any Contract to the Debtors’ counsel listed at the
end of this notice, counsel to the Acquirer shall provide, by electronic mail, the Adequate
Assurance Information (as defined in the Bidding Procedures).

                                 Important Dates and Deadlines

       (i)      Assumption and Assignment Objection Deadline. The deadline to file
                an objection with the Court to the proposed assumption and assignment of
                an Assumed Contract (an “Assumption and Assignment Objection”),
                including any objection relating to the Cure Claim, was 4:00 p.m.
                (prevailing Eastern Time) on October 23, 2019 (the “Assumption and
                Assignment Objection Deadline ”).

       (ii)     Adequate Assurance Objection Deadline. The deadline to file an
                objection with the Court relating to the adequate assurance of the Acquirer’s
                future ability to perform under an Assumed Contract (an “Adequate
                Assurance Objection”) is 12:00 p.m. (prevailing Eastern Time) on
                March 2, 2020 (the “Adequate Assurance Objection Deadline ”).

       (iii)    Sale Objection Deadline . The deadline to file an objection with the Court
                to the proposed findings of fact and relief sought in the Proposed Sale
                Approval Order (a “Sale Objection”) is 12:00 p.m. (prevailing Eastern
                Time) on March 2, 2020 (the “Sale Objection Deadline ”).

       (iv)     Sale Hearing. A hearing (the “Sale Hearing”) to consider the Proposed
                Sale Approval Order will be held before the Court at 2:00 p.m. (prevailing
                Eastern Time) on March 4, 2020, or such other date as determined by the
                Court, at 824 North Market Street, Wilmington, Delaware 19801.

                        Filing Adequate Assurance and Sale Objections

        An Adequate Assurance Objection, which is an objection to the adequate assurance of the
Acquirer’s future ability to perform under an Assumed Contract, must (a) be in writing, (b) comply
with the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules, (c) state, with
specificity, the legal and factual bases thereof, (d) be filed with the Clerk of the Court, 824 North
Market Street, Wilmington, Delaware 19801, by no later than the Adequate Assurance Objection

                                                  3
              Case 19-11781-LSS         Doc 571       Filed 02/21/20    Page 4 of 36




Deadline, and (e) be served at the same time on (1) proposed counsel for the Debtors, Womble
Bond Dickinson (US) LLP, 1313 North Market Street, Suite 1200, Wilmington, DE 19081 (Attn:
Matthew P. Ward and Ericka F. Johnson; matthew.ward@wbd-us.com, ericka.johnson@wbd-
us.com); and McDermott Will & Emery LLP, 340 Madison Ave., New York, New York 10173
(Attn: Timothy W. Walsh and Riley T. Orloff; twwalsh@mwe.com, rorloff@mwe.com),
(2) counsel to the DIP Agent and Prepetition Term Loan Administrative Agent, Kirkland & Ellis
LLP, 300 North LaSalle, Chicago, IL 60654 (Attn: Chad Husnick and Benjamin Rhode;
chusnick@kirkland.com; benjamin.rhode@kirkland.com); Kirkland & Ellis LLP, 601 Lexington
Avenue, New York, NY 10022 (Attn: George Klidonas; george.klidonas@kirkland.com) ,
(3) counsel to Melody Capital and the Acquirer, Milbank LLP, 55 Hudson Yards, New York, New
York 10001 (Attn: Abhilash M. Raval and Lauren C. Doyle; araval@milbank.com,
ldoyle@milbank.com), and (4) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware, 19801 (Attn: Juliet Sarkessian; Juliet.M.Sarkessian@usdoj.gov) (the
“Objection Notice Parties ”).

        Sale Objections, if any, must (a) be in writing, (b) state, with specificity, the legal and
factual bases thereof, (c) be filed with the Clerk of the Court, 824 North Market Street,
Wilmington, Delaware 19801, by no later than the Sale Objection Deadline and (d) be served on
the Objection Notice Parties.

        CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

        Any Contract Counterparty to an Assumed Contract who fails to timely make an
objection to the proposed assumption and assignment of such contract or lease on or before the
Assumption and Assignment Objection Deadline or, if applicable, the Adequate Assurance
Objection Deadline, in accordance with the Assumption and Assignment Procedures, the
Bidding Procedures Order and this Notice shall be deemed to have consented to the Cure Claims
set forth in the Potential Assumption and Assignment Notice and forever barred from asserting
any objection or claims against the Debtors, the Acquirer, or the property of any such parties,
relating to the assumption and assignment of such contract or lease, including asserting
additional Cure Claims with respect to such contract or lease. Notwithstanding anything to the
contrary in such contract or lease, or any other document, the Cure Claims set forth in the
Potential Assumption and Assignment Notice shall be controlling and will be the only amount
necessary to cure outstanding defaults under the applicable Assumed Contract under
section 365(b) of the Bankruptcy Code arising out of or related to any events occurring prior to
the closing of the Transaction, whether known or unknown, whether due or to become due,
whether accrued, absolute, contingent or otherwise.

       Any party or entity who fails to timely make an objection to the Transaction on or before
the Sale Objection Deadline shall be forever barred from asserting any objection to the
Transaction, including with respect to the transfer of the assets free and clear of all liens, claims,
encumbrances and other interests.

                        [Remainder of This Page Intentionally Left Blank]




                                                  4
            Case 19-11781-LSS   Doc 571   Filed 02/21/20      Page 5 of 36




Dated: February 21, 2020         Respectfully submitted,
       Wilmington, Delaware
                                 WOMBLE BOND DICKINSON (US) LLP

                                 /s/ Ericka F. Johnson
                                 Matthew P. Ward (DE Bar No. 4471)
                                 Ericka F. Johnson (DE Bar No. 5024)
                                 1313 North Market Street, Suite 1200
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 252-4320
                                 Facsimile: (302) 252-4330
                                 Email:     matthew.ward@wbd-us.com
                                            ericka.johnson@wbd-us.com

                                 -and-

                                 MCDERMOTT WILL & EMERY LLP
                                 Timothy W. Walsh (admitted pro hac vice)
                                 Riley T. Orloff (admitted pro hac vice)
                                 340 Madison Avenue
                                 New York, New York 10173-1922
                                 Telephone: (212) 547-5400
                                 Facsimile: (212) 547-5444
                                 Email:     twwalsh@mwe.com
                                            rorloff@mwe.com

                                 Counsel to the Debtors and
                                 Debtors in Possession
Case 19-11781-LSS   Doc 571    Filed 02/21/20   Page 6 of 36




                       EXHIBIT A

              (Potentially Assumed Contracts)
                                                            Case 19-11781-LSS                             Doc 571           Filed 02/21/20             Page 7 of 36


LastName                                     Address1                                 Address2                             Address3                  Address4     City                  State   PostalCode   Country
ACS Long Distance; ACS Internet LLC d/b/a
Alaska Communications                        Attn: General Counsel                    600 Telephone Avenue                                                        Anchorage             AK      99503
Advanced Drilling Solutions LLC              Attn: General Counsel                    4906 Ambassador Caffery              Building H, Suite 800                  Lafayette             LA      70508
AIM Alaska LLC                               Attn: General Counsel                    8160 Greenwood Street                                                       Anchorage             AK      99518
Air Pollution Testing Inc                    Attn: General Counsel                    5530 Marshall Street                                                        Arvada                CO      80002
Alaska Electric and Energy Cooperative Inc   Attn: General Counsel                    3977 Lake Street                                                            Homer                 AK      99603
Alaska Electric and Energy Cooperative Inc   Attn: General Manager                    3977 Lake Street                                                            Homer                 AK      99603
Alaska Pipeline Company                      Attn: Gas Supply                         3000 Spenard Road                                                           Anchorage             AK      99503
Alaska Pipeline Company                      Attn: General Counsel                    3000 Spenard Road                                                           Anchorage             AK      99519
Alaska Pipeline Company                      Attn: President                          3000 Spenard Road                                                           Anchorage             AK      99503
Alaskan Seismic Ventures                     Attn: General Counsel                    4430 Mitzie Court                                                           Wasilla               AK      99654
Alaskan Seismic Ventures LLC                 Attn: General Counsel                    4430 Mitzie Court                                                           Wasilla               AK      99654
All American Oilfield Associates LLC         Attn: Pete Dickinson                     14896 Kenai Spur Highway             Suite 203                              Kenai                 AK      99611
Ally Financial                               Attn: General Counsel                    Ally Detroit Center                  500 Woodward Avenue                    Detroit               MI      48226
American Petroleum Tankers LLC               Attn: Robert Kurz                        9487 Regency Square Boulevard                                               Jacksonville          FL      32225
American Petroleum Tankers LLC               Attn: R. Stephen Wilson                  1102 SW Massachusetts St                                                    Seattle               WA      98134-1030
Ankura Consulting Group LLC                  Attn: General Counsel                    2000 K Street NW                     12th Floor                             Washington            DC      20006

Apache Alaska Corporation                    c/o Apache corporation                   Attn: President or General Counsel   2000 Post Oak Boulevard   Suite 100    Houston               TX      77056
Aspen Specialty Insurance Company            Attn: General Counsel                    175 Capital Boulevard                Suite 300                              Rocky Hill            CT      06067
Aspen Specialty Insurance Company            590 Madison Ave                          7th Floor                                                                   New York              NY      10022
ASRC Energy Services Alaska Inc              Attn: Joseph Hegna                       3900 C Street                        Suite 701                              Anchorage             AK      99503

ASRC Energy Services E & P Technology Inc    Attn: Jeremy Parker                      3900 C Street                        Suite 701                              Anchorage             AK      99503
Aurora Gas LLC                               Attn: J. Edward (Ed) Jones               1400 W Benson Blvd                                                          Anchorage             AK      99503
Aurora Gas LLC                               Attn: J. Edward (Ed) Jones               4645 Sweetwater Boulevard            Suite 200                              Sugar Land            TX      77479
Baker Hughes Oilfield Operations Inc         Attn: General Counsel                    17021 Aldine Westfield Road                                                 Houston               TX      77073
Baker Hughes Oilfield Operations LLC         Attn: Contracts Administration           17021 Aldine Westfield Road                                                 Houston               TX      77073
Baker Petrolite Corporation                  Attn: General Counsel                    12645 W Airport Blvd                                                        Sugar Land            TX      77478
Baker Petrolite Corporation                  Attn: General Counsel                    17021 Aldine Westfield Road                                                 Houston               TX      77073
Baker Petrolite LLC                          Attn: Contracts Administration           17021 Aldine Westfield                                                      Houston               TX      77073

Berkshire Hathaway Homestate Insurance Co.   PO Box 31361                                                                                                         Omaha                 NE      68131-0361
BJ Services Company USA                      Attn: General Counsel                    4601 Westway Park Blvd.                                                     Houston               TX      77092
                                             Attn: John Martineck, Chief Operating
BlueCrest Alaska Operating LLC               Officer                                  1320 South University Drive          Suite 825                              Fort Worth            TX      76107
BlueCrest Alaska Operating LLC               Attn: John M. Martineck                  1320 South University Drive          Suite 825                              Fort Worth            TX      76107
BlueCrest Alaska Operating LLC               Attn: Larry W. Burgess                   1320 South University Drive          Suite 825                              Fort Worth            TX      76107

Bluecrest Alaska Operating LLC               Attn: Mike Carne, Corporate Controller   1320 South University Drive          Suite 825                              Fort Worth            TX      76107
BOS Solutions Inc                            Attn: Rick Garland                       10343 Sam Houston Park Drive         Suite 120                              Houston               TX      77064
Briley & Associates                          Attn: General Counsel                    1577 C Street                        Suite 101                              Anchorage             AK      99501
Bruce D. Webb                                7420 Solarset Circle                                                                                                 Anchorage             AK      99501
Buccaneer Alaska Operations LLC              Attn: Andy Rike                          215 Fidalgo Avenue 100                                                      Kenai                 AK      99611
C&D Production Specialist Co Inc             Attn: General Counsel                    PO Box 1489                                                                 Larose                LA      70373
Cameron International Corporation            Attn: Mark Kerschion                     600 East 57th Place                  Suite A                                Anchorage             AK      99518
Carr Riggs & Ingram LLC                      Attn: General Counsel                    2 Riverway                           15th Floor                             Houston               TX      77056
CEESI Measurement Solutions Inc              Attn: General Counsel                    54043 County Rd. 37                                                         Nunn                  CO      80648
Chugach Electric Association Inc             Attn: Lee Thibert                        5601 Electron Drive                                                         Anchorage             AK      99518
CISPRI                                       Attn: General Manager                    PO Box 7314                                                                 Nikiski               AK      99635
CISPRI Services LLC                          Attn: General Counsel                    51377 Kenai Spur Highway                                                    Kenai                 AK      99611
Coffman Engineers Inc                        Attn: General Counsel                    800 F Street                                                                Anchorage             AK      99501
Command Performance LLC                      15863 Childress Drive                                                                                                Lindale               TX      75771
Comprator GmbH                               Attn: General Counsel                    Siebenmorgenstrasse 5                                                       Korntal, Munchingen           70825        Germany
ConocoPhillips Alaska Inc                    Attn: President or General Counsel       700 G Street                                                                Anchorage             AK      99501
Cook Inlet Energy LLC                        c/o Hart Energy                          1616 S. Voss Road                    Suite 1000                             Houston               TX      77057

Cook Inlet Energy LLC                        c/o Hart Energy                          Attn: President or General Counsel   1616 S. Voss Road         Suite 1000   Houston               TX      77057
Cook Inlet Natural Gas Storage Alaska LLC    Attn: CINGSA Operators                   PO Box 190989                                                               Anchorage             AK      99519
                                                                  Case 19-11781-LSS                                Doc 571           Filed 02/21/20                  Page 8 of 36


LastName                                          Address1                                    Address2                              Address3                       Address4   City          State   PostalCode   Country

Cook Inlet Regional Citizens Advisory Council     Attn: General Counsel                       8195 Kenai Spur Highway                                                         Kenai         AK      99611

Cook Inlet Spill Prevention and Response Inc      Attn: General Manager                       51377 Kenai Spur Highway                                                        Kenai         AK      99611

Cook Inlet Spill Prevention and Response Inc      Attn: President or Genereal Counsel`        51377 Kenai Spur Highway                                                        Kenai         AK      99611
Cosmo Oil of USA Inc                              Attn: President or General Counsel          1800 West Loop South # 1810           Suite 550                                 Houston       TX      77027
Cosmo Oil of USA Inc                              Attn: Shingo Matsuo                         1800 West Loop South                  Suite 1810                                Houston       TX      77027
Cruz Construction Inc                             Attn: Craig Thompson                        7000 East Palmer-Wasilla Highway                                                Palmer        AK      99645
Danny S. Davis                                    5005 Riverway                               Suite 440                                                                       Houston       TX      77056
David W. Elder                                    18153 Bal Harbour                                                                                                           Houston       TX      77058
Delta Western Inc                                 Attn: President or General Counsel          420 L Street, Suite 101                                                         Anchorage     AK      99501
Deutsche Oel & Gas AG                             Attn: General Counsel                       Gerokstrasse 33                                                                 Stuttgart             70184        Germany
Dowland-Bach Corporation                          Attn: General Counsel                       6130 Tuttle Place                                                               Anchorage     AK      99507
Drilling Services of America Inc                  Attn: Charlet Champagne                     PO Box 580                                                                      Carencro      LA      70520
Eaton Oil Tools Inc                               Attn: Edward Eaton                          PO Box 1050                                                                     Broussard     LA      70518

Emerald Alaska                                    c/o NRC Alaska, LLC                         Attn: General Counsel                 425 Outer Springer Loop Road              Palmer        AK      99645
Energy Capital Partners Mezanine Opportunities
Fund A, LP                                        as ECP Administrative Agent                 Attn: Nazar Massouh                   51 JFK Parkway, Suite 200                 Short Hills   NJ      07078
Energy Capital Partners Mezzanine (Alaska
Midstream Co-invest) II LP                        Attn: General Counsel                       51 John F. Kennedy Parkway            Suite 200                                 Short Hills   NJ      07078
Energy Capital Partners Mezzanine (Alaska
Midstream Co-invest) LP                           Attn: General Counsel                       51 John F. Kennedy Parkway            Suite 200                                 Short Hills   NJ      07078
Energy Capital Partners Mezzanine
Opportunities Fund A LP                           Attn: Andy Singer                           12680 High Bluff Drive                Suite 400                                 San Diego     CA      92130
Energy Capital Partners Mezzanine
Opportunities Fund A LP                           Attn: General Counsel                       12680 High Bluff Drive                Suite 400                                 San Diego     CA      92130
Energy Capital Partners Mezzanine
Opportunities Fund A LP                           Attn: General Counsel                       51 John F. Kennedy Parkway            Suite 200                                 Short Hills   NJ      07078
Energy Capital Partners Mezzanine
Opportunities Fund A LP                           Attn: Trent J. Kososki                      51 JFK Parkway                        Suite 200                                 Short Hills   NJ      07078
Energy Capital Partners Mezzanine
Opportunities Fund B LP                           Attn: General Counsel                       12680 High Bluff Drive                Suite 400                                 San Diego     CA      92130
Energy Capital Partners Mezzanine
Opportunities Fund LP                             Attn: General Counsel                       51 John F. Kennedy Parkway            Suite 200                                 Short Hills   NJ      07078
Exploitation Technologies LLC                     Attn: General Counsel                       63 Champions Bend Circle                                                        Houston       TX      77069
Expro Americas LLC                                Attn: General Counsel                       738 Highway 6 South                   Suite 1000                                Houston       TX      77079
FireStar Oilfield Services                        Attn: President or General Counsel          1301 Huffman Rd                                                                 Anchorage     AK      99515
First Insurance Funding                           Attn: General Counsel                       450 Skokie Boulevard                  Suite 1000                                Northbrook    IL      60062-3709
First Insurance Funding                           Attn: General Counsel                       450 Skokie Boulevard                  Suite 1000                                Northbrook    IL      60062-7917
Flint Hills Resources Alaska LLC                  Attn: Gene Bell                             1100 H&H Lane                                                                   North Pole    AK      99705
Flint Hills Resources Alaska LLC                  Attn: Pat Hallett                           1076 Ocean Dock Road                                                            Anchorage     AK      99501
Forcenergy Inc                                    Attn: General Counsel                       310 K Street                          Suite 700                                 Anchorage     AK      99501
Forest Oil Corporation                            Attn: General Counsel                       310 K Street                          Suite 700                                 Anchorage     AK      99501-3560
Fugro Chance Inc; Fugro GeoServices Inc; Fugro-
McClelland Marine Geosciences Inc                 Attn: Wade Jumonville                       200 Dulles Drive                                                                Lafayette     LA      70506
GCI Communication                                 Attn: Mark Johnson                          11260 Old Seward Highway              Suite 105                                 Anchorage     AK      99515
Geoservices Inc                                   Attn: General Counsel                       1325 South Dairy Ashford Road                                                   Houston       TX      77077

Global Diving & Salvage Inc                       Attn: General Counsel                       3840 West Marginal Way Southwest                                                Seattle       WA      98106

Gyrodata Inc                                      Attn: Steve Mullin, Marketing Director      23000 Northwest Lake Drive                                                      Houston       TX      77095

Halliburton Energy Services Inc                   Attn: General Counsel                       3000 North Sam Houston Parkway East                                             Houston       TX      77032
                                                  c/o McGriff, Seibels & Williams of Texas,
Hanover Insurance Company                         Inc.                                        Attn: General Counsel                 818 Town & Country Boulevard Suite 500    Houston       TX      77024
Hanover Insurance Company                         Attn: General Counsel                       440 Lincoln Street                                                              Worcester     MA      01653
Hilcorp Alaska LLC                                Attn: Chris Myers                           3800 Centerpoint Drive                Suite 100                                 Anchorage     AK      99519-6247
                                                                   Case 19-11781-LSS                              Doc 571           Filed 02/21/20          Page 9 of 36


LastName                                           Address1                                  Address2                              Address3               Address4   City          State   PostalCode   Country
Hilcorp Alaska LLC                                 Attn: General Counsel                     3800 Centerpoint Drive                Suite 1400                        Anchorage     AK      99503
Hilcorp Alaska LLC                                 Attn: Stanley W. Golis                    3800 Centerpoint Drive                Suite 100                         Anchorage     AK      99519-6247
Homer Electric Association Inc                     Attn: General Counsel                     3977 Lake Street                                                        Homer         AK      99603
Industrial & Oilfield Services Inc                 Attn: Jacob Landry                        PO Box 247                                                              Erath         LA      70533
Jacobs Technology Inc                              Attn: General Counsel                     1999 Bryan Street                     Suite 1200                        Dallas        TX      75201

Kadmas Limited; Offshore Drilling Solutions LLC;
Nordic Overseas Drilling and Services GmbH       Attn: General Counsel                       114 The Strand                                                          Griza                              Malta
                                                                                                                                                                                                        United Arab
Kay Rieck                                          Taj Grandeur Residences                   Crescent Road West                    Palm Jumeirah                     Dubai                              Emirates
                                                   Attn: Edmund Jaroch, Vice President and
Kenai Beluga Pipeline LLC                          Pipeline Manager                          3800 Centerpoint Drive                Suite 1400                        Anchorage     AK      99503
Kenai Beluga Pipeline LLC                          Attn: General Counsel                     3800 Centerpoint Drive                Suite 1400                        Anchorage     AK      99503
Kenai Beluga Pipeline LLC                          Attn: Pipeline Manager                    3800 Centerpoint Drive                Suite 1400                        Anchorage     AK      99503
Key Energy Services LLC                            Attn: Contract Administration             1301 McKinney                         Suite 1800                        Houston       TX      77010
Key Energy Services LLC                            Attn: General Counsel                     1301 McKinney                         Suite 1800                        Houston       TX      77010
Kuukpik Drilling                                   Attn: General Counsel                     582 East 36th Avenue                  Suite 600                         Anchorage     AK      99503
Landy Bennett Blumstein LLP                        Attn: General Counsel                     701 West Eight Avenue                 Suite 1200                        Anchorage     AK      99501
Lawrence Berry                                     5005 Riverway                             Suite 440                                                               Houston       TX      77056

Lloyds of London Syndicate #1036                   c/o Underwriters at Lloyd's London        One Lime Street                                                         London                EC3M 7HA     United Kingdom

Lloyd's Register Drilling Integrity Services Inc   Attn: Johnny Benoit                       1330 Enclave Parkway                  Suite 200                         Houston       TX      77077
LMJ Consulting                                     c/o Lauchie Johnson                       4300 B Street                         Suite 308                         Anchorage     AK      99503
M&H Enterprises Inc d/b/a M&H Energy
Services                                           Attn: General Counsel                     19450 Highway 249                     Suite 600                         Houston       TX      77070
M.A. (Tony) Nunes                                  ATTN: GENERAL COUNSEL                     1001 MCKINNEY STREET                  SUITE 1600                        HOUSTON       TX      77002
MagTec Alaska LLC                                  Attn: General Counsel                     43385 Kenai Spur Highway                                                Kenai         AK      99611
MagTec Alaska LLC                                  Attn: Will Galloway                       43385 Kenai Spur Highway                                                Kenai         AK      99611
Marathon Alaska Production LLC                     Attn: Mark Tomai                          PO Box 1949                                                             Kenai         AK      99611
Maritime Helicopters                               Attn: General Counsel                     3520 FAA Road                                                           Homer         AK      99603
Matanuska Electric Association, Inc.               Attn: Chief Executive Officer             163 E. Industrial Way                                                   Palmer        AK      99645
Matanuska Electric Association, Inc.               163 E. Industrial Way                                                                                             Palmer        AK      99645
McGriff Seibels & Williams of Texas Inc            Attn: General Counsel                     818 Town & Country Boulevard          Suite 500                         Houston       TX      77024
McGriff Seibels & Williams of Texas Inc            Attn: General Counsel                     818 Town & Country Boulevard          Suite 500                         Houston       TX      77024-4549
McLane Consulting Inc                              Attn: Stan A. McLane                      PO Box 468                                                              Soldotna      AK      99669
M-I LLC                                            Attn: General Counsel                     5950 North Course Drive                                                 Houston       TX      77072
Michael A (Tony) Nunes                             Attn: General Counsel                     2601 South Broadway                                                     La Porte      TX      77571
Michael L. Foster & Associates Inc                 Attn: General Counsel                     13135 Old Glenn Highway               Suite 200                         Eagle River   AK      99577
                                                                                             Attn: Anna Henderson, General
Municipality of Anchorage                          d/b/a Municipal Light & Power             Manager                               1200 East 1st Avenue              Anchorage     AK      99501
Municipality of Anchorage                          d/b/a Municipal Light & Power             1201 East 1st Avenue                                                    Anchorage     AK      99501
Nabors Alaska Drilling Inc                         Attn: General Counsel                     301 East 92nd Avenue                  Suite 2                           Anchorage     AK      99515
National Union Fire Insurance Company of
Pittsburgh                                         c/o AIG                                   22427 Network Place                                                     Chicago       IL      60673-1224
NC Machinery Co                                    Attn: General Counsel                     6450 Arctic Boulevard                                                   Anchorage     AK      99518

Nordic Calista Services                            Attn: General Counsel                     219 East International Airport Road   Suite 200                         Anchorage     AK      99518
Nordic Overseas Drilling & Services GmbH           Attn: General Counsel                     Am Baumwall 3                                                           Hamburg               20459        Germany

Northern Lights Center LLC                         Attn: General Counsel                     814 West Northern Lights Boulevard                                      Anchorage     AK      99517
Northrim Bank                                      Attn: General Counsel                     3111 C Street                                                           Anchorage     AK      99503
Norton Rose Fulbright US LLP                       Attn: General Counsel                     2200 Ross Avenue                      Suite 3600                        Dallas        TX      75201-7932
NRC Alaska LLC                                     Attn: General Counsel                     425 Outer Springer Loop Road                                            Palmer        AK      99645
O'Brien's Response Management LLC                  Attn: Director of Contracts               818 Town & Country Boulevard          Suite 200                         Houston       TX      77024
Ocean Marine Services LLC                          Attn: General Counsel                     PO Box 7070                                                             Nikiski       AK      99635
Ocean Marine Services LLC                          Attn: Kelly McNeil                        PO Box 7070                                                             Nikiski       AK      99635
Offshore Energy Services Inc                       Attn: General Counsel                     Samuel A Broussard                    PO Box 53508                      Lafayette     LA      70505
Offshore Systems Kenai                             Attn: General Counsel                     PO Box 8505                                                             Nikiski       AK      99635
Offshore Systems Kenai                             Attn: Judene Van Cleave                   PO Box 8505                                                             Nikiski       AK      99635
                                                              Case 19-11781-LSS                           Doc 571           Filed 02/21/20                   Page 10 of 36


LastName                                       Address1                               Address2                              Address3                       Address4             City          State   PostalCode   Country
Pacific Energy Alaska Operating LLC            Attn: General Counsel                  111 West Ocean Boulevard              Suite 1240                                          Long Beach    CA      90802
Pacific Energy Alaska Operating LLC            Attn: General Counsel                  301 K ST                                                                                  ANCHORAGE     AK      99501
Pacific Energy Resources Ltd                   Attn: General Counsel                  1065 West Pier East                                                                       Long Beach    CA      90802
Peak Oilfield Service Company LLC              Attn: General Counsel                  5015 Business Park Blvd.              Suite 4000                                          Anchorage     AK      99503
Petrotechnical Resources of Alaska LLC         Attn: General Counsel                  3601 C Street                         Suite 1424                                          Anchorage     AK      99503
Pollard E Line Services                        Attn: General Counsel                  42260 Kenai Spur Highway              PO Box 1481                                         Kenai         AK      99611
Pollard Wireline Inc                           Attn: General Counsel                  PO Box 1360                                                                               Kenai         AK      99611
Prodigy Alaska LLC                             Attn: General Counsel                  433 East Las Colinas Boulevard        Suite 800                                           Irving        TX      75039
Prodigy Alaska LLC                             Attn: VP Land                          433 East Las Colinas Boulevard        Suite 800                                           Irving        TX      75039
Production Testing Services Inc                Attn: General Counsel                  1463 Highway 6 South                                                                      Houston       TX      77077
QBE International Markets                      Attn: General Counsel                  1300 Post Oak Boulevard               Suite 700                                           Houston       TX      77056-3043
QBE Specialty Insurance Company                Attn: General Counsel                  55 Water Street                                                                           New York      NY      10041
Reed Smith LLP                                 Attn: David Hryck                      599 Lexington Avenue                                                                      New York      NY      10022-7650
Reed Smith LLP                                 Attn: General Counsel                  599 Lexington Avenue                                                                      New York      NY      10022-7650
Ruby Investments Inc                           Attn: General Counsel                  3000 C Street                         Suite 105                                           Anchorage     AK      99503
Ryder Scott Company LP                         Attn: Dean C. Rietz, President         1100 Louisiana                        Suite 4600                                          Houston       TX      77002-5294
Safeway Services                               Attn: General Counsel                  N19 W24200 Riverwood Drive                                                                Waukesha      WI      53188
Schlumberger Technology Corporation            Attn: General Counsel                  1325 South Dairy Ashford              Room 4828 A                                         Houston       TX      77077
Seaport Global Securities LLC                  Attn: General Counsel                  400 Poydras Street                    Suite 3100                                          New Orleans   LA      70130
Shamrock Management LLC d/b/a Shamrock
Energy Solutions                               Attn: General Counsel                  4800 Highway 311                                                                          Houma         LA      70360
                                                                                                                                                                                                                   United Arab
Shelf Drilling Offshore Resources Limited II   Attn: General Counsel                  Jumeirah Business Center 3 Floor 26   Jumeirah Lake Towers Cluster Y PO Box 212201        Dubai                              Emirates
Sierra Hamilton LLC                            Attn: General Counsel                  900 Threadneedle                      Suite 150                                           Houston       TX      77079
Sierra Pine Resources International Inc        Attn: General Counsel                  110 Cypress Station Drive             Suite 105                                           Houston       TX      77090
Sierra Pine Resources International Inc        Attn: Jason Ganer                      110 Cypress Station Drive             Suite 105                                           Houston       TX      77090
Smith International Inc.                       Attn: General Counsel                  1310 Rankin Road                                                                          Houston       TX      77073
SolstenXP Inc                                  Attn: Steve Lewis, Drilling Manager    406 West Fireweed Lane                                                                    Anchorage     AK      99503
Southside Classic Leasing LLC                  Attn: General Counsel                  1135 Fm 518 Road                                                                          Kemah         TX      77565-3130
Sparrows Offshore LLC                          Attn: General Counsel                  60143 Camp Village Road                                                                   Slidell       LA      70460
Spartan Offshore Drilling LLC                  Attn: General Counsel                  516 J.F. Smith Avenue                                                                     Slidell       LA      70460
                                                                                                                                                           365 Canal Street,
Spartan Offshore Drilling, LLC                 Miller Hahn, PLLC                      Attn: Allan C. Crane, Esq.            One Canal Place                Suite 860            New Orleans   LA      70130
                                                                                                                            1201 North Market Street, 16th
Spartan Offshore Drilling, LLC                 Morris, Nichols, Arsht & Tunnell LLP   Attn: Matthew B. Harvey, Esq.         Floor                                               Wilmington    DE      19801
Spartan Offshore Drilling, LLC                 Paul Butler                            516 JF Smith Ave.                                                                         Slidell       LA      70460
State of Alaska                                Dept. of Law                           1031 W. 4th Ave., Ste. 200                                                                Anchorage     AK      99501
State of Alaska Department of Environmental
Conservation                                   Attn: Air Permits Program              610 University Avenue                                                                     Fairbanks     AK      99709-3643
State of Alaska Department of Natural
Resources                                      Attn: Commissioner                     550 West Seventh Avenue               Suite 1400                                          Anchorage     AK      99501
State of Alaska Department of Natural
Resources                                      Division of Oil and Gas                Attn: Director                        550 West 7th Avenue            Suite 800            Anchorage     AK      99501-3560
State of Alaska Department of Revenue          Attn: General Counsel                  PO Box 110400                                                                             Juneau        AK      99811-0400
State of Alaska Oil & Gas Conservation
Commission                                     Attn: General Counsel                  333 West 7th Avenue                                                                       Anchorage     AK      99501
Stokes & Spiehler Offshore Inc                 Attn: C. Mark Stringer                 110 Rue Jean Lafitte                                                                      Lafayette     LA      70508
Superior Energy Services LLC                   Attn: Ed Smith                         1001 Louisiana Street                 Suite 2900                                          Houston       TX      77002
Tailing International LLC                      Attn: Trey Forstall                    PO Box 7215                                                                               Metarie       LA      70010
Tailing LLC                                    Attn: General Counsel                  PO Box 7215                                                                               Metarie       LA      70010
Tailing LLC                                    Attn: Trey Forstall                    PO Box 7215                                                                               Metarie       LA      70010
Taylor Fire Protection Services LLC            Attn: Rick Taylor                      725 W Wasair Drive #1A                                                                    Wasilla       AK      99654
                                                                                                                                                           500 Dallas Street,
Taylor Mineral LLC                             Attn: General Counsel                  1 Allen Center                        3400 Penthouse                 Suite 3450           Houston       TX      77002
                                                                                                                                                           500 Dallas Street,
Taylor Minerals LLC                            Attn: General Counsel                  1 Allen Center                        3400 Penthouse                 Suite 3450           Houston       TX      77002
Taylor Minerals LLC                            Attn: General Counsel                  One Allen Center, 3400 Penthouse      500 Dallas Street              Suite 3450           Houston       TX      77002
Team Industrial Services Inc                   Attn: Jane Griffel                     53341 Sandy Lane                      PO Box 533                                          Kenai         AK      99611
Terrasond Limited                              Attn: General Counsel                  1617 South Industrial Way                                                                 Palmer        AK      99645
Tesco Corporation (US)                         Attn: General Counsel                  11330 Brittmoore Park Drive                                                               Houston       TX      77041
                                                              Case 19-11781-LSS                          Doc 571         Filed 02/21/20           Page 11 of 36


LastName                                        Address1                              Address2                           Address3                Address4       City            State   PostalCode   Country
Tesoro Maritime Company                         Attn: Eric Haugstad                   19100 Ridgewood Parkway                                                   San Antonio     TX      78259
Tom Hord                                        948 BROOKLDALE DR.                                                                                              BOYNTON BEACH   FL      33435-6101
Total Safety US Inc                             Attn: General Counsel                 30 McDonald Blvd.                  Suite 100                              Aston           PA      19014
Total Safety US Inc                             Attn: General Counsel                 3151 Briarpark Dr Ste 500                                                 Houston         TX      77042-3810
TransMontaigne Product Services Inc             Attn: Dudley Tarlton                  PO Box 5660                                                               Denver          CO      80217-5660
Tripoint Alaska LLC                             Attn: General Counsel                 1104 Highway 93 North                                                     Scott           LA      70583
Udelhoven Oilfield System Services Inc          Attn: General Counsel                 184 East 53rd Avenue                                                      Anchorage       AK      99518
United States Department of Homeland
Security; Secretary of Homeland Security, Jeh
Johnson; U.S. Customs and Border Protection;
Commissioner Gil Kerlikowski                    c/o United States Attorney's Office   Attn: Richard L. Pomeroy, Esq.     222 West 7th Avenue     Room 253, #9   Anchorage       AK      99513
Waters Petroleum, LLC                           Attn: Douglas L. Waters               4824 Potter Crest Circle                                                  Anchorage       AK      99516
Watson Company Inc                              Attn: General Counsel                 3705 Arctic Boulevard              Suite 125                              Anchorage       AK      99503
Weatherford International Inc                   Attn: General Counsel                 515 Post Oak Boulevard             Suite 600                              Houston         TX      77027
Weaver Brothers Inc                             Attn: General Counsel                 PO Box 2229                                                               Kenai           Ak      99611
Wild Well Control Inc                           Attn: General Counsel                 2202 Oil Center Court                                                     Houston         TX      77073
Wolfepak Inc                                    Attn: General Counsel                 2901 South First Street                                                   Abilene         TX      79605
XTO Energy Inc                                  Attn: Scott A. Griffith               52260 Wik Road                                                            Kenai           AK      99611
Zurich American Insurance Company               Attn: General Counsel                 1299 Zurich Way                                                           Schaumburg      IL      60173

Zurich American Insurance Company               c/o Zurich North America              Attn: Management Solutions Group   1001 Summit Boulevard                  Atlanta         GA      30319
             Case 19-11781-LSS   Doc 571   Filed 02/21/20   Page 12 of 36




                                   EXHIBIT B

                           (Proposed Sale Approval Order)




48702407v1
                  Case 19-11781-LSS         Doc 571        Filed 02/21/20      Page 13 of 36




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    FURIE OPERATING ALASKA, LLC, et al.,1 Case No. 19-11781 (LSS)

                            Debtors.                       (Jointly Administered)

                                                           Re: Docket Nos. 14, 185, & 565

     SECOND ORDER (A) AUTHORIZING THE DEBTORS TO ENTER INTO THAT
           CERTAIN ACQUISITION BY FORECLOSURE AGREEMENT
    WITH KACHEMAK EXPLORATION, LLC, (B) AUTHORIZING THE PARTIES TO
       PERFORM THEIR OBLIGATIONS IN CONNECTION THEREWITH AND
                      (C) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 filed on August 9, 2019 [Docket No. 14] of the debtors

and debtors in possession (the “Debtors”) in the above-captioned chapter 11 cases (these

“Chapter 11 Cases”), for, inter alia, entry of an order, pursuant to sections 105(a), 363, 365, 503

and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 6006(a), and Local Rules

2002-1, 6004-1, and 9013-1, (I)(A) approving bid procedures for the sale of the Debtors’ assets,

(B) approving stalking horse bid protections, (C) scheduling an auction for, and hearing to approve,

the sale of the Debtors’ assets, (D) approving the form and manner of notice thereof, (E) approving

contract assumption and assignment procedures, and (F) granting related relief and (II)(A)

approving the sale of the Debtors’ assets free and clear of liens, claims, interests and

encumbrances, (B) authorizing the assumption and assignment of executory contracts and

unexpired leases and (C) granting related relief; and this Court (as defined below) having entered

an order on September 26, 2019 [Docket No. 185], (the “Bidding Procedures Order”) approving


1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie
Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012).
The location of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern
Lights Blvd. Suite 620, Anchorage, Alaska 99503




                                                      -1
               Case 19-11781-LSS            Doc 571         Filed 02/21/20      Page 14 of 36




the Bidding Procedures in connection with the Sale of all or substantially all of the Debtors’ Assets

and attached as Exhibit 1 to the Bidding Procedures Order (the “Bidding Procedures”), including,

among other things, the proposed form of notice of the Sale Hearing; and this Court having held a

hearing on February 21, 2020 and having entered the Order Authorizing the Debtors to Enter Into

That Certain Acquisition by Foreclosure Agreement with Kachemak Exploration LLC [Docket No.

565] on February 21, 2020 (the “First Order”) and the Court having jurisdiction to consider the

matters raised in the Motion pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware , dated February 29,

2012; and the Court having authority to hear the matters raised in the Motion pursuant to 28 U.S.C.

§ 157; and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this

order (the “Second Order”) constituting a final order within the meaning of 28 U.S.C. § 158(a);

and consideration of the Motion and the requested relief being a core proceeding that the Court

can determine pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and (O); and due and proper notice of

the Motion and opportunity for a hearing on the Motion having been given to the parties listed

therein, and it appearing that no other or further notice need be provided; and the Court having

reviewed and considered the Motion; and the Court having held a hearing to consider the relief set

forth herein on [March 4, 2020] (the “Hearing”), at which time all interested parties were offered

an opportunity to be heard regarding (i) the Motion, (ii) that certain Acquisition by Foreclosure

Agreement dated February 17, 2020, between and among Cornucopia Oil & Gas Company, LLC,

Corsair Oil & Gas LLC and Furie Operating Alaska, LLC, as sellers (the “Sellers”), and the

Acquirer 2 (together with all exhibits, schedules, annexes thereto and all other Definitive



2
 Capitalized terms used herein and not otherwise defined have the meanings ascribed to them in the Bidding
Procedures Order or the Acquisition by Foreclosure Agreement, as each such term has been defined, infra, as
applicable.


                                                       -2
               Case 19-11781-LSS             Doc 571        Filed 02/21/20       Page 15 of 36




Documents, the “Acquisition by Foreclosure Agreement,” or the “AFA”), and the transactions

(the “Transaction”) contemplated by the Acquisition by Foreclosure Agreement; and the Court

having found that the relief requested herein is in the best interests of the Debtors, their creditors,

their estates, and other parties in interest; and the Court having reviewed and considered any

objections to the relief set forth herein (collectively, the “Objections”)3; and any such Objections

having been withdrawn or overruled for the reasons set forth on the record at the Hearing; and

based upon (i) the Declaration of Scott M. Pinsonnault in Support of Entry of an Order (A)

Declaring the Acquirer as the Successful Bidder, (B) Authorizing the Debtors to Enter Into That

Certain Acquisition Agreement With the Successful Bidder, (C) Authorizing the Parties to Perform

Their Obligations in Connection Therewith; and (D) Granting Related Relief [Docket No. 540]

(the “Pinsonnault De claration”), (ii) the Declaration of Lucas Hohnstein in Support of Entry of

an Order (A) Declaring the Acquirer as the Successful Bidder, (B) Authorizing the Debtors to

Enter Into That Certain Acquisition Agreement With the Successful Bidder, (C) Authorizing the

Parties to Perform Their Obligations in Connection Therewith; and (D) Granting Related Relief

[Docket No. 541], and (iii) the evidence proffered or adduced at the Hearing, and the arguments

of Counsel made on the record at the Hearing; and upon all of the proceedings had before the

Court; and after due deliberation and sufficient cause appearing therefor,

        Background

        A.       The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding




3
 Such Objections include, inter alia, objections, joinders or responses filed by (i) Certain Royalty and Working
Interest Owners [Docket No. 229]; (ii) Alaska Pipeline Company [Docket No. 297]; (iii) Clear Creek Independent
School District [Docket No. 363]; (iv) Melody Lenders [Docket No. 393]; (v) Certain Overriding Royalty Interest
Owners [Docket No. 433], and any other objection related to the AFA, including an y exhibit attached thereto, the
Transaction, the Bidding Procedures, the Bidding Procedures Order, or this Second Order.


                                                       -3
              Case 19-11781-LSS             Doc 571        Filed 02/21/20      Page 16 of 36




pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact

constitute conclusions of law, or to the extent that any of the following conclusions of law

constitute findings of fact, they are adopted as such.

         B.      On August 9, 2019 (the “Petition Date ”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the District of Delaware (this “Court”) commencing these Chapter 11 Cases.

         C.      These Chapter 11 Cases are procedurally consolidated and jointly administered

pursuant to Bankruptcy Rule 1015(b).

         D.      The Debtors continue to operate their business and manage their properties as

debtors in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

         E.      No trustee, examiner, or other committee has been appointed in these Chapter 11

Cases.

         F.      As part of the Debtors’ efforts to realize the highest and best value for their

businesses, the Court entered the Bidding Procedures Order that established Bidding Procedures

for a sale or other transaction involving the Debtors’ businesses and scheduled various dates

relating to the Auction.       Pursuant to the Bidding Procedures Order, the Debtors established

December 2, 20194 as the deadline for the submission of bids, December 5, 2019 as the date for

the Auction, and December 12, 20195 as the original date on which the Court would hold the

Hearing to approve the Successful Bidder.




4
  As extended to December 4, 2019 by that certain Notice of Extended Deadline to Submit Qualified Bids [Docket
No. 339].
5
  As adjourned to January 13, 2020 by that certain Notice of Adjournment of Sale Hearing [Docket 429]; as
adjourned again to January 27, 2020 by that certain Notice of Adjournment of Omnibus Hearing [Docket No. 458];
as cancelled by that certain Notice of Second Amended Agenda [Docket No. 492]; as rescheduled for February 11,
2020. See that certain Notice of Agenda of Matters Scheduled for Hearing [Docket No. 515]; and, as adjourned to
February [ ] 2020 by [ ].


                                                      -4
              Case 19-11781-LSS        Doc 571       Filed 02/21/20    Page 17 of 36




        Debtors’ Marketing and Sale Process

        G.      The Debtors’ marketing and sales process with respect to the Assets afforded a full,

fair, and reasonable opportunity for any person or entity to make a higher or otherwise better offer

to purchase the Assets. The Debtors and their professionals conducted a thorough marketing and

sale process with respect to the Assets in a fair, good faith, and non-collusive manner reasonably

calculated to produce the highest or otherwise best offer for the Assets in accordance with, and

have otherwise complied in all respects with, the Bidding Procedures and the Bidding Procedures

Order. Based upon the record of these proceedings, all creditors and other parties in interest and

all prospective purchasers have been afforded a reasonable and fair opportunity to bid for the

Assets, and more specifically, the Equity Interests.

        H.      The solicitation of bids and the Auction were conducted fairly and in good faith,

without collusion, and in accordance with the Bidding Procedures Order.

        I.      Following the Auction, the Debtors selected HEX, L.L.C. (“HEX”) as the

Successful Bidder with a Bid for $15,000,010.00 (the “HEX Purchase Price ”) as set forth in the

Notice of Auction Results [Docket No. 377] dated December 6, 2019 (the “Initial Auction

Notice”). HEX failed to meet the conditions of its Bid, including without limitation, the

requirement to provide a Good Faith Deposit in the amount of 10% of the HEX Purchase Price

and evidence of committed financing by January 10, 2020.

        J.      After several weeks of negotiations with HEX to try to reach acceptable

documentation with respect to the HEX Bid, the Debtors determined, in the exercise of their

fiduciary duties, that HEX was no longer a Qualified Bidder and that HEX was in default with

respect to its Bid.




                                                -5
               Case 19-11781-LSS      Doc 571       Filed 02/21/20    Page 18 of 36




          K.    As set forth in the Pinsonnault Declaration, the Debtors notified HEX of certain

defaults under its Bid on December 27, 2019 and January 29, 2020.

          L.    On February 17, 2020, the Acquirer by and through its shareholders Melody Capital

Partners FDB Credit Fund, LLC, Melody Capital Partners Onshore Credit Fund, L.P., Melody

Capital Partners Offshore Credit Mini-Master Fund, L.P., Melody Special Situations Offshore

Credit Mini-Master Fund, L.P. and any of their affiliated or other entities managed by Melody

Capital Partners, LP (collectively, the “Melody Lenders”, and together with Melody Capital

Partners, L.P., “Melody”) and GFR Holdings, LLC, Vanco Oil & Gas Corp and their respective

affiliates (collectively, “GFR” and together with Melody, the “Shareholders”) submitted to the

Debtors an executed AFA subject to the conditions set forth therein, including, without limitation,

(i) entry of this Second Order and (ii) approval and implementation of the various settlements and

stipulations appended thereto as Exhibits C through K (collectively, the “Settlements &

Stipulations”).

          M.    The Debtors’ board of managers, in consultation with the Debtors’ management

and professional advisors, reviewed the AFA and determined that the AFA maximizes value,

provides greater consideration for the Debtors’ estates, including on account of the Settlements &

Stipulations, and a necessary path toward consummation of a chapter 11 plan, and that it would be

in the best interests of the Debtors and their estates to designate the Acquirer as the Successful

Bidder.

          N.    As set forth in the Pinsonnault Declaration, on February 18, 2020 the Debtors

notified HEX of the Debtors’ decision to declare a default under the HEX Bid and pursue an

alternate transaction, and thereafter amended the Initial Auction Notice to designate the Acquirer




                                               -6
               Case 19-11781-LSS         Doc 571        Filed 02/21/20     Page 19 of 36




as the Successful Bidder for the Equity Interests in accordance with the Bidding Procedures Order

[Docket No. 528] (the “Amended Auction Notice ”).

        O.      On February 20, 2020 HEX filed that certain Notice of Alternative Offer [Docket

No. 553] (the “HEX Offer”).

        P.      On February 20, 2020 this Court held a hearing to consider, inter alia, the Motion,

the Amended Auction Notice and the HEX Offer. The Court, after affording all parties an

opportunity to be heard, and after considering the testimony and evidence presented, entered the

First Order on February 21, 2020, thus authorizing the Debtors to enter into the AFA with the

Acquirer.

        Q.      The AFA submitted by the Acquirer constitutes the highest or otherwise best offer

for the Equity Interests, and the Debtors’ determination that the AFA, including each of the

Settlements & Stipulations set forth therein maximizes value for the benefit of the Debtors’ estates

and constitutes the highest or otherwise best offer for the Equity Interests, constitutes a valid and

sound exercise of the Debtors’ business judgment (exercised in consultation with the Prepetition

Tax Credit Administrative Agent as the Consultation Party).

        R.      The AFA provides fair and reasonable terms for the acquisition of the Equity

Interests, and reasonable opportunity has been given to any interested party to make a higher or

otherwise better offer for the Equity Interests. Approval of the Motion and the AFA, and, subject

to the occurrence of the Effective Date of the Plan, the prompt consummation of the Transaction

contemplated thereby through the Plan, will maximize the value of each of the Debtors’ estates

and are in the best interests of the Debtors, their chapter 11 estates, their creditors, and other parties

in interest.




                                                   -7
             Case 19-11781-LSS         Doc 571       Filed 02/21/20   Page 20 of 36




       S.      The Debtors, the Acquirer and the Acquirer’s Shareholders, and each of the parties

who have signed the Settlements and Stipulations, as applicable, negotiated and finalized in good

faith and at arm’s length the AFA, including without limitation the Plan Term Sheet and each of

the Settlements and Stipulations, as applicable, to consummate the Transaction through the Plan

in accordance with the terms of the Plan Term Sheet and the other exhibits to the AFA.

       Hearings

       T.      The Court conducted a hearing on February 20, 2020 at which time the Court

considered the evidence and testimony presented, and the statements and argument of counsel in

support of granting the relief requested in the Motion and authorized the Debtors’ entry into the

AFA.

       U.      The Court conducted the Hearing on March 4, 2020 at which time the Court

considered (i) the evidence and testimony presented, and the statements and argument of counsel

in support of granting the relief requested in the Motion and (ii) final approval of the Debtors’

entry into the AFA.

       V.      Any objections to the Motion or the relief requested herein that have not been

adjourned, withdrawn, or resolved are overruled in all respects on the merits.

       Sound Business Purpose

       W.      The Debtors have demonstrated good, sufficient, and sound business purposes and

justifications for entry into the AFA in accordance with the requirements of section 363(b) of the

Bankruptcy Code.

       X.      Approval of the Debtors’ entry into the AFA pursuant to section 363 of the

Bankruptcy Code is necessary and appropriate to preserve the value of the Debtors’ businesses.




                                                -8
              Case 19-11781-LSS         Doc 571       Filed 02/21/20    Page 21 of 36




        Y.      The proposed Transaction consummated pursuant to the Plan, upon the terms and

conditions set forth in the AFA, is the best alternative available to the Debtors for recovering value

for the benefit of the Debtors’ estates. The Transaction contemplated by the AFA maximizes the

value of the Equity Interests because the Equity Interests are being acquired as part of a going

concern business, and the continuity and remaining goodwill value associated with the Equity

Interests are being preserved.

        Z.      Neither the AFA, including without limitation, the Plan Term Sheet and the

Settlements and Stipulations, nor the Transaction contemplated thereunder constitutes a sub rosa

chapter 11 plan. The AFA and the Transaction is expressly subject to entry of an order approving

the solicitation of votes on the Plan and an order confirming the Plan. Notwithstanding any terms

of the Acquisition Foreclosure Agreement, or any of its exhibits, including the Plan Term Sheet,

nothing in this Order approves any provision of any chapter 11 plan, and the rights of all parties in

interest in these cases to object to the confirmation of the plan contemplated under the Plan Term

Sheet, or to any provision included in such plan, or to any other plan that may be proposed in these

cases, is fully reserved.

        Fair Purchase Price

        AA.     The total consideration to be provided by the Acquirer under the AFA is the highest

or otherwise best offer received by the Debtors and constitutes (i) fair value, (ii) fair, full, and

adequate consideration, (iii) reasonably equivalent value, and (iv) reasonable market value for the

Equity Interests for purposes of the Bankruptcy Code, the Uniform Fraudulent Transfer Act, the

Uniform Fraudulent Conveyance Act, and any other applicable laws of the United States, any state,

territory, or possession thereof or the District of Columbia.




                                                 -9
               Case 19-11781-LSS             Doc 571        Filed 02/21/20        Page 22 of 36




        BB.      The terms of the AFA and the Transaction contemplated therein are fair and

reasonable under the circumstances of the Debtors’ businesses and these Chapter 11 Cases.

        Notice of the Motion

        CC.      As evidenced by the affidavits of service, notices and publication previously filed

with this Court [Docket No. [__], [__], [__]], and based upon representations of counsel at the

Hearing, notice (the “Notice”) was adequate and sufficient under the circumstances and provided

sufficient notice of the Motion, the Bidding Procedures Order, the Auction, the Hearing, the

AFA, the First Order, this Second Order, and the proposed Transaction. Notice was provided in

accordance with sections 102(1) and 363 of the Bankruptcy Code, Bankruptcy Rules 2002, 9007,

9008, and 9014, and Local Rules 2002-1 and 6004, including to: (i) the U.S. Trustee; (ii) all

entities known to have expressed an interest in a transaction with respect to the purchase of the

Equity Interests; (iii) counsel to the DIP Agent; (iv) counsel to the Prepetition Agents; (v)

counsel to the Melody Lenders; (vi) counsel to the McGinty Lender; (vii) the entities listed on

the Consolidated List of Creditors Holding the 30 Largest Unsecured Claims; (viii) the Contract

Counterparties; (ix) HEX; (x) all counterparties to the Potentially Assumed Contracts 6 and (xi)

all parties who have requested notice under Bankruptcy Rule 2002. The Debtors have complied

with all obligations to provide notice of the Motion, the Bidding Procedures Order, the Auction,

the Sale Hearing, the AFA, this Second Order, and the proposed Transaction, each as required

by the Bidding Procedures Order. The aforementioned notices are good, sufficient, and

appropriate under the circumstances, and no other or further notice of the Motion, the Bidding




6
  For the avoidance of doubt, the counterparties to the Potentially Assumed Contracts includes those counterparties
listed on Exhibit A to the Notice of Assumption and Assignment of Executory Contracts or Unexpired Leases and
Cure Amount [Docket No. 206], as amended [Docket No. 207, 253].


                                                       - 10
             Case 19-11781-LSS          Doc 571     Filed 02/21/20      Page 23 of 36




Procedures Order, the Auction, the Hearing, the AFA, this Second Order, or the proposed

Transaction is or shall be required.

       DD.     A reasonable opportunity to object and be heard with respect to the AFA, the

Transaction, the Motion, and the relief requested herein, including but not limited to the

assumption and/or assumption and assignment of the Potentially Assumed Contracts and the

amounts of the Cure Claims, has been afforded to all interested parties, including the Notice

Parties and the Contract Counterparties.

       No Fraudulent Intent

       EE.     The terms and conditions set forth in the AFA and all ancillary documents filed

therewith or described therein are fair and reasonable under the circumstances and were not entered

into with the intent to nor for the purpose of, nor do they have the effect of, hindering, delaying or

defrauding the Debtors or their creditors under any applicable laws. None of the Debtors or the

Acquirer is entering into the AFA, the ancillary documents filed therewith or described therein or

proposing to consummate the Transaction, fraudulently or for the purpose of statutory or common

law fraudulent conveyance or fraudulent transfer claims, whether under the Bankruptcy Code or

under the laws of the United States, any state, territory, possession thereof or the District of

Columbia or any other applicable jurisdiction.

       FF.     The Debtors, their management and their boards of directors or equivalent

governing bodies and the Acquirer, and its Shareholders, management, board of directors or

equivalent governing body, officers, directors, employees, agents, members, managers and

representatives actively participated in the process and respectively acted in good faith. The AFA

between the Acquirer and the Sellers was negotiated and entered into based upon arm's-length

bargaining, with representation by counsel and other advisors, without collusion or fraud, without




                                                 - 11
              Case 19-11781-LSS        Doc 571     Filed 02/21/20    Page 24 of 36




reference to any agreement among bidders, and in accordance with the Bidding Procedures Order

and in good faith as that term is used in sections 363(m) and 364(e) of the Bankruptcy Code. The

Acquirer is entering into the AFA in good faith and is a good faith purchaser within the meaning

of section 363(m) of the Bankruptcy Code and the relevant law interpreting such provision, and is

therefore entitled to the full protection of section 363(m) and 363(e) of the Bankruptcy Code with

respect to its entry into the AFA and the Transaction. Neither the Sellers nor the Acquirer have

engaged in any conduct that would cause or permit the AFA or the proposed Transaction to be

avoided or that would give rise to money damages pursuant to section 363(n) of the Bankruptcy

Code. The Acquirer has not violated section 363(n) of the Bankruptcy Code via any action or

inaction.

        GG.    None of the Acquirer or any Shareholder is an “insider” of any Debtor, as that term

is defined in section 101(31) of the Bankruptcy Code, and nothing herein, the AFA or any other

Definitive Document (nor any step or transaction contemplated thereby or hereby), shall cause any

Shareholder to be treated as or deemed an “insider”, as that term is defined in section 101(31) of

the Bankruptcy Code, prior to the Effective Date of the Plan. No Shareholder shall be deemed an

insider of the Debtors for purposes of determining whether it may vote on any chapter 11 plan.

No common identity of directors, officers, members, managers or controlling stockholders exists

between the Acquirer or the Shareholders and the Debtors. No Shareholder is a director, officer,

or person in control of, or in partnership with, any Debtor.

        Corporate or Limited Liability Company Authority

        HH.    Upon entry of this Second Order, the Debtors have full corporate or other power

and authority to enter into the AFA.




                                                - 12
             Case 19-11781-LSS          Doc 571     Filed 02/21/20      Page 25 of 36




       II.      Upon entry of this Second Order and subject to confirmation of the Plan, the

Debtors have (i) full corporate or other power and authority to perform all of their obligations

under the AFA, (ii) all of the corporate and other power and authority necessary to consummate

the Transaction contemplated by the AFA, and (iii) all of the corporate and other power and

authority necessary to consummate the Settlements and Stipulations and take all actions necessary

to authorize, approve, execute, and deliver the AFA and to consummate the Transaction

contemplated by the AFA. No consents or approvals, other than the occurrence of the Effective

Date of the Plan and those expressly provided for herein, in the AFA, the Plan Term Sheet, or the

Plan are required for the Debtors to consummate the Transaction. The Acquirer is entitled to

exercise all rights it has under the AFA or in connection with the Transaction including, without

limitation, any right to terminate the AFA or any Definitive Document, and any right to enforce

or seek remedies in connection therewith or with any breach.

       Statutory Predicates
       JJ.      The statutory authorization for the relief granted herein is found in section 363 of

the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 9014, and Local Bankruptcy Rules 2002-

1 and 6004-1.

       Retention of Jurisdiction

       KK.      It is necessary and appropriate for the Court to retain jurisdiction to, inter alia,

interpret and enforce the terms and provisions of the First Order, this Second Order and the AFA,

and to adjudicate, if necessary, disputes or claims relating thereto.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

       1.       The relief described herein is granted.

       2.       All objections relating to the Debtors’ entry into the AFA or entry of this Second

Order have either been resolved as set forth herein or in the AFA or are hereby overruled.


                                                 - 13
             Case 19-11781-LSS         Doc 571      Filed 02/21/20    Page 26 of 36




       3.      The Alternate Bid is deemed withdrawn.

       4.      Kachemak Exploration LLC is hereby approved as the Acquirer under the AFA.

       5.      In addition to the authority granted in the First Order, the Debtors are hereby

authorized, but not directed, to enter into the AFA with the Acquirer and, subject to the occurrence

of the Effective Date of the Plan, to transfer the Equity Interests to the Acquirer upon and subject

to the terms and conditions set forth in any chapter 11 plan confirmed by this Court.

       6.      Subject to the occurrence of the Effective Date of the Plan, each of the Debtors is

hereby authorized and directed to perform, consummate, and implement the AFA together with all

additional instruments and documents that may be reasonably necessary or desirable to implement

the Transaction, and to take any and all further actions as may be necessary or appropriate to the

performance of its obligations as contemplated by the AFA, including without limitation the Plan

Term Sheet and the Settlements and Stipulations, this Second Order, or to perform its obligations

under the AFA or any related agreements.

       7.         The Escrow Letter is hereby approved. Each of the Debtors, and the Acquirer

are hereby authorized to enter into and perform, consummate, and implement the Escrow Letter,

together with all additional instruments and documents that may be reasonably necessary or

desirable to implement such letter and to take any and all further actions as may be necessary or

appropriate to the performance of its obligations as contemplated thereby, or to perform its

obligations thereunder or any related agreements.

       8.         The Debtors are authorized and directed to disburse or return, as applicable, and

only in accordance with the AFA, the Bid Procedures Order, the Escrow Agreement and the

Escrow Letter, the Good Faith Deposit submitted by the Acquirer.




                                               - 14
              Case 19-11781-LSS          Doc 571      Filed 02/21/20      Page 27 of 36




        9.      The Amended Seaport Engagement Letter is hereby approved. Each of the Debtors

and Seaport are hereby authorized to enter into and perform, consummate, and implement the

Amended Seaport Engagement Letter, together with all additional instruments and documents that

may be reasonably necessary or desirable to implement such letter and to take any and all further

actions as may be necessary or appropriate to the performance of its obligations as contemplat ed

thereby, or to perform its obligations thereunder or any related agreements; provided however, that

nothing changes the provisions of the Order of this Court approving the retention of Seaport Global

Securities entered at Docket No. 153 (the “Seaport Retention Order”), and to the extent there is

any conflict between the provisions of the Seaport Retention Order and the Amended Seaport

Engagement Letter, the terms of the Seaport Retention Order shall control.

        10.     The terms and provisions of the AFA and all related documents necessary to

consummate the Transaction, together with the terms and provisions of this Second Order, shall

be binding in all respects upon the Debtors, their estates, their creditors, and all parties in interest,

including any and all successors and assigns (including, without limitation, any trustee or examiner

appointed under the Bankruptcy Code); provided, however, that the terms and provisions of the

AFA and all such related documents shall only be binding on the Prepetition Tax Credit

Administrative Agent to the extent set forth in a written document executed by the Prepetition Tax

Credit Administrative Agent in its discretion. The Acquirer shall be entitled to enforce the terms

of the AFA and all related documents necessary to consummate the Transaction without the need

for any further order of this Court, except as set forth therein, and the automatic stay is hereby

vacated and deemed lifted with respect to any such enforcement by Acquirer (including, without

limitation, the sending of any notice or the termination and enforcement of the AFA or any related

document or agreement in accordance with its terms).




                                                  - 15
             Case 19-11781-LSS          Doc 571     Filed 02/21/20      Page 28 of 36




       11.     Subject to Paragraph 12 of this Second Order, the Cure Claims set forth in the

Potential Assumption and Assignment Notice shall constitute the only amounts due to the Contract

Counterparties under Potentially Assumed Contracts as of the date hereof, and no other defaults

exist and no other amounts are due on account of any facts occurring prior to the date hereof.

       12.     Subject to the Effective Date of the Plan and the Settlements and Stipulations , entry

of this Second Order shall resolve (i) the objections located at Docket No. 229 and Docket No.

417 (the “RWIO Objections”) filed by Giza Holdings, LLC, Taylor Minerals, LLC, Allen

Lawrence Berry, the 2007 Allen Lawrence Berry Trust, and Danny Davis (the “RWIOs”) and (ii)

the objections located at Docket No. 297 and Docket No. 414 (the “APC Objections” and, together

with the RWIO Objections, the “Cure Objections”) filed by Alaska Pipeline Company (“APC”

and, together with the RWIOs, the “Objectors”) relating to the proposed assumption and/or

assumption and assignment of the Potentially Assumed Contracts to which the Objectors are a

party. Subject to the Effective Date of the Plan and the Closing of the Transaction, (a) to the extent

provided in section 365 of the Bankruptcy Code, any provision in any of the Potentially Assumed

Contracts that prohibits or conditions the assignment of such Potentially Assumed Contracts or

allows the Counterparty to such Potentially Assumed Contracts to terminate, recapture, impose

any penalty, condition renewal or extension, or modify any term or condition upon the assignment

of such of the Potentially Assumed Contracts, constitutes an unenforceable anti- assignment

provision, which is void and of no force and effect, (b) all other requirements and conditions under

sections 363 and 365 of the Bankruptcy Code for the assumption by the Debtors and or assumption

and assignment to the Acquirer of each of the Potentially Assumed Contracts have been satisfied,

and (c) subject to and effective upon the Effective Date of the Plan and the Closing of the

Transaction, the Potentially Assumed Contracts shall from and following the Closing remain in




                                                - 16
             Case 19-11781-LSS          Doc 571     Filed 02/21/20      Page 29 of 36




full force and effect notwithstanding any provision in any of the Potentially Assumed Contracts

that prohibits, restricts, or conditions such assignment or transfer (including but not limited to any

consents to assign).

       13.     Upon payment of the Cure Claims pursuant to the terms of the AFA, no default or

other obligations arising or accruing prior to the date hereof shall exist under any Potentially

Assumed Contract, and each Counterparty is forever barred, estopped, and permanently enjoined

from (a) declaring a default by the Debtors or the Acquirer under any such Potentially Assumed

Contract based on acts or occurrences arising prior to or existing as of the date hereof, (b) raising

or asserting against the Debtors or the Acquirer, or the property of either of them, any assignment

fee, default, breach, or claim of pecuniary loss, or condition to assignment, arising under or related

to any of the Potentially Assumed Contracts based on acts or occurrences arising prior to or

existing as of the date hereof, or (c) taking any other action against the Acquirer as a result of any

Debtor’s financial condition, bankruptcy, or failure to perform any of its obligations under the

relevant Potentially Assumed Contract based on acts or occurrences arising prior to or existing as

of the date hereof. Each Counterparty hereby is also forever barred, estopped, and permanently

enjoined from (y) asserting against the Debtors or the Acquirer, or the property of any of them,

any default or claim arising out of any indemnity or other obligation or warranties for acts or

occurrences arising prior to or existing as of the date hereof and (z) imposing or charging against

Acquirer or its affiliates any rent accelerations, assignment fees, increases, or any other fees as a

result of the Debtors’ assumption and/or assignment to Acquirer of any Potentially Assumed

Contract. Subject to the terms and conditions of the AFA, and upon the Effective Date of the Plan

and the Closing, the Acquirer or Debtors, as applicable in accordance with the AFA, shall, to the

extent of any Potentially Assumed Contract to be assumed or assumed and assigned, have (a) to




                                                - 17
              Case 19-11781-LSS        Doc 571     Filed 02/21/20       Page 30 of 36




the extent necessary, cured or provided adequate assurance of cure of, any default existing prior to

the Effective Date of the Plan and the Closing under the Potentially Assumed Contract within the

meaning of sections 365(b)(l)(A) and 365(f)(2)(A) of the Bankruptcy Code and (b) to the extent

necessary, provided compensation or adequate assurance of compensation to any party for any

actual pecuniary loss to such party resulting from a default prior to the Effective Date of the Plan

and the Closing, within the meaning of sections 365(b)(l)(B) and 365(f)(2)(B) of the Bankruptcy

Code.

        14.    To the furthest extent permitted by law, any party that may have had the right to

consent to the assumption and/or assignment of any of the Potentially Assumed Contract is deemed

to have consented to such assumption and/or assignment for purposes of section 365(e)(2)(A)(ii)

of the Bankruptcy Code if such party failed to timely object to the assumption or assignment of

such Potentially Assumed Contract in accordance with the Bidding Procedures Order, and the

Acquirer shall be deemed to have demonstrated adequate assurance of future performance with

respect to such Potentially Assumed Contract pursuant to sections 365(b)(1)(C) and 365(f)(2)(B)

of the Bankruptcy Code.      Any Counterparty to any of the Potentially Assumed Contracts

designated to be assumed and/or assumed and assigned to the Reorganized Debtors or the

Acquirer, as applicable, who has not timely filed and served an objection in accordance with the

Bidding Procedures Order shall be barred from objecting, or asserting monetary or non-monetary

defaults, with respect to any such Potentially Assumed Contract, whether or not such Potentially

Assumed Contract is ultimately assumed and/or assumed and assigned by the Reorganized

Debtors, or the Acquirer, as applicable, in accordance with the Plan.

        15.    Any provision in any Potentially Assumed Contract that prohibits or conditions the

assignment of such Potentially Assumed Contract or allows the Counterparty to such Potentially




                                               - 18
             Case 19-11781-LSS        Doc 571     Filed 02/21/20     Page 31 of 36




Assumed Contract to impose any penalty, fee, increase in payment, profit sharing arrangement or

other condition on renewal or extension, or to modify any term or condition upon the assignment

of such Potentially Assumed Contract, constitutes an unenforceable anti-assignment provision that

is void and of no force and effect in connection with the Transaction. All other requirements and

conditions under sections 363 and 365 of the Bankruptcy Code for the assumption and/or

assumption and assignment, as applicable, of the Potentially Assumed Contract by the Debtors,

the Reorganized Debtors, or the Acquirer, as applicable, have been satisfied.

       16.     From the date of the entry of this Second Order, the Debtors (with the consent of

the Acquirer) may settle objections to the assumption and/or assumption and assignment of any

Potentially Assumed Contract, including to proposed Cure Claims, without any further notice to

or action by any party or order of the Court (including by paying any agreed Cure Claims with the

consent of the Acquirer), provided that, the Debtors shall seek Court approval on notice to assume

the current Alaska Pipeline Company contract on terms and conditions set forth in the settlement

agreement annexed as Exhibit F to the AFA and such other terms as are acceptable to the

Prepetition Term Loan Administrative Agent, DIP Agent, Acquirer, Melody and GFR.

       17.     Nothing in this Second Order, the Motion, the Bidding Procedures Order, any

Applicable Assumption and Assignment Notice, or any other notice or document is or shall be

deemed an admission by the Debtors that any contract is an executory contract or must be assumed

and/or assigned pursuant to the AFA or in order to consummate the Transaction.

       18.     The assumption and/or assumption and assignment of the Potentially Assumed

Contracts will not be effectuated and no Cure Claim, if any, shall be due if the Effective Date of

the Plan does not occur and/or Closing does not occur and the AFA is terminated. Notwithstanding

anything to the contrary, the Acquirer may elect to assume or reject any executory contract or




                                               - 19
             Case 19-11781-LSS         Doc 571      Filed 02/21/20     Page 32 of 36




unexpired lease from the list of Potentially Assumed Contracts and/or may remove any contract or

lease designated as a Key Contract under the AFA from the list of Key Contracts to be assumed

or assumed and assigned, as applicable, in which case neither the Acquirer nor the Debtors nor the

Reorganized Debtors shall have any obligation to assume or assume and assign such contract or

lease, and no Cure Claim shall be due or payable by the Acquirer, the Debtors or the Reorganized

Debtors.

       19.     The Debtors are hereby authorized to (a) take such corporate action as may be

necessary to implement the provisions of the AFA and any other document executed by the

Debtors in connection therewith and (b) execute and file any necessary document with any

appropriate secretary of state.

       20.     Notwithstanding anything to the contrary in the First Order, this Second Order, the

AFA or the Definitive Documents, upon the effective date of a plan effectuating the Transaction

described in the AFA, (i) with respect to any claim for fees, costs, or expenses accrued on or after

February 1, 2020 and prior to May 29, 2020, each professional shall not be entitled to assert any

such claim against the Debtors, the Reorganized Debtors, or the Acquirer in excess of amounts

budgeted for such professional in the New Budget and (ii) each professional waives its right to

assert any such claim against the Reorganized Debtors or the Acquirer; provided that without

limiting the Acquirers’ right to terminate the AFA for, among other things, and without limitation,

failure to comply with the New Budget or the occurrence of the Outside Date, if the AFA or DIP

Forbearance Agreement are not terminated, the Acquirer, the DIP Agent and the Debtors agree to

work in good faith to attempt to negotiate a revised budget for professional fees in the event of (a)

material litigation (other than the resolution of certain claims contemplated as Conditions




                                                - 20
             Case 19-11781-LSS        Doc 571      Filed 02/21/20     Page 33 of 36




Precedent under the AFA) or (b) the effective date of a plan of reorganization does not occur on

or before May 29, 2020, for the period on and after May 29, 2020.

       21.     The Court retains jurisdiction, even after the closing of the Chapter 11 Cases (to

the greatest extent allowed by applicable law), with respect to all matters arising from or related

to the enforcement of this Second Order, including, without limitation, the authority to do the

following:

               (a)    interpret, implement, and enforce the terms and provisions of this Second

       Order, the AFA, and any other agreement executed in connection therewith;

               (b)    resolve any disputes arising under or related to the AFA or the Second

       Order; and

               (c)    adjudicate any and all remaining issues concerning the Debtors’ right and

       authority to assume and/or assume and assign Potentially Assumed Contracts to the

       Reorganized Debtors or the Acquirer and resolve any objections to Cure Claims or any

       other objections by non-Debtor counterparties to any additional contracts or leases that the

       Acquirer may elect, in accordance with the AFA and the Bidding Procedures Order, to

       become Potentially Assumed Contracts and determine the Acquirer’s rights and obligations

       with respect to such assignment and the existence of any default under any Potentially

       Assumed Contract; provided that, for the avoidance of doubt, any jurisdiction retained

       under this subsection (c) shall be non-exclusive.

       22.     The provisions of this Second Order are non-severable and mutually dependent.

       23.     Other than the professionals retained by the Debtors pursuant to orders of this

Court, as modified by the terms of the AFA, including without limitation, the Amended Seaport

Engagement Letter, the DIP Forbearance Agreement and the New Budget, no brokers were




                                               - 21
             Case 19-11781-LSS         Doc 571     Filed 02/21/20     Page 34 of 36




involved in the negotiation of the AFA, and no brokers’ commissions shall be due to any person

or entity in connection with the Transaction. The Acquirer is not obligated to pay any fee or

commission or like payment to any broker, finder, or financial advisor as a result of the

consummation of the Transaction.

       24.     Nothing in this Second Order or the AFA releases, nullifies, precludes or enjoins

the enforcement of any valid police or regulatory liability to a governmental unit to which the

Acquirer may be subject to as the post-sale owner or operator of any Asset after the date of entry

of this Second Order. Nothing in this Second Order or the AFA authorizes the transfer or

assignment of any governmental (a) license, (b) permit, (c) registration, (d) authorization, or (e)

approval, or the discontinuation of any obligation thereunder, without compliance with all

applicable legal requirements and approvals under police or regulatory law. Nothing in this

Second Order divests any tribunal of any jurisdiction it may have under police or regulatory law

to interpret this Second Order or to adjudicate any defense asserted under this Second Order.

       25.     The AFA and any related agreements, documents, or instruments may be modified,

amended, or supplemented by the parties thereto, with the consent of the Acquirer, Melody, GFR,

the DIP Agent and the Prepetition Term Loan Administrative Agent, in accordance with the terms

thereof and, without further order of the Court, so long as any such modification, amendment, or

supplement does not have an adverse effect in any material respect on the Debtors’ estates. All

modifications, amendments, and supplements to the AFA and any related agreements, documents,

or instruments shall be filed with the Court and served on the U.S. Trustee.

       26.     The failure specifically to include any particular provisions of the AFA in the First

Order or this Second Order shall not diminish or impair the efficacy of such provision, it being the




                                               - 22
             Case 19-11781-LSS         Doc 571      Filed 02/21/20    Page 35 of 36




intent of the Court that the AFA and each and every provision, term, and condition thereof be

authorized and approved in its entirety.

       27.     Notwithstanding anything to the contrary contained herein, nothing in the AFA or

this Second Order shall impact any rights, property, interests, claims or defenses that may exist

under applicable nonbankruptcy law solely with respect to any valid overriding royalty interests

in the Oil and Gas Leases operated by the Debtors (and/or successors and assigns) belonging to

ProAK, LLC, Northern Lights Royalties, LP, Northern Lights Royalties II, LP, Northern Lights

Royalties III, LP, Northern Lights Royalties IV, LP and Shawn Bartholomae (collectively, the

“ProAK Group”), and all such rights, property, interests, claims and defenses, if any, are retained

and preserved by the ProAK Group. Notwithstanding the foregoing, the rights, property, interests,

claims or defenses that may exist under applicable nonbankruptcy law in this paragraph do not

include the ability to challenge this Second Order or the Transaction approved thereby.

       28.     Notwithstanding anything to the contrary herein or in the AFA, (i) consummation

of the Transaction is subject to the approval, confirmation, and occurrence of the Effective Date

of the Plan, and (ii) except to the extent that the Prepetition Tax Credit Administrative Agent

agrees otherwise in a written document signed by the Prepetition Tax Credit Administrative Agent

in its discretion, all rights of the Prepetition Tax Credit Administrative Agent are reserved,

including, without limitation, the right to object to the Plan, any treatment of the Prepetition Tax

Credit Agreement Administrative Agent’s debt, or the consummation of the Transaction on any

grounds.

       29.     To the extent that there is any inconsistency between this Second Order and the

AFA, the terms of this Second Order shall govern.




                                               - 23
             Case 19-11781-LSS         Doc 571      Filed 02/21/20     Page 36 of 36




       30.     For avoidance of doubt this Second Order shall supplement and not supersede the

First Order and all of the terms of the First Order are fully incorporated herein.




                                                - 24
WBD (US) 48702945v1
